In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00369-CR


                          DONALD RAY HAYNES, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 19th District Court
                                   McLennan County, Texas
              Trial Court No. 2014-238-C1, Honorable Ralph T. Strother, Presiding

                                     October 31, 2016

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       A jury found appellant Donald Ray Haynes guilty of aggravated sexual assault of

a disabled individual1 and assessed punishment at forty years’ confinement in prison.

The trial court imposed sentence accordingly. Through two issues appellant argues the

evidence was not sufficient to support his conviction and the trial court denied him a

defense by limiting the testimony of two defense witnesses. We will overrule appellant’s

issues and affirm the judgment of the trial court.

       1
           TEX. PENAL CODE ANN. § 22.021 (West Supp. 2016).
                                      Background


      The complainant, N.S., is an adult female with special needs. She requires daily

assistance with necessities such as transportation, food preparation, personal hygiene

and medications. At the time of trial, N.S. received mental health services through

M.H.M.R. and attended adult daycare. She was married to appellant’s son Ronnie

Haynes, who also has special needs. The couple was separated by the time of trial.


      A psychologist appeared for the State. He testified that, based on his review of

records, N.S. presented a combination of disabilities.      He later referred to her as

“multiply handicapped.”    He found N.S. was mentally retarded while also suffering

personality disorders and affective disorders. He explained that an affective disorder is

an “emotion of mood, like depression or anxiety . . . .” According to his review of

records, the psychologist found N.S.’s IQ level was sixty-two. In his opinion, the score

indicated a “very low” level of functioning when compared with those of her age group.

Specifically, he explained, two percent of the population have an IQ lower than N.S.’s.

The psychologist further testified that N.S. has cerebral palsy. Because of her level of

functioning, the psychologist believed N.S. would have difficulty accurately stating times

and dates.


      In November 2012, appellant and his wife owned a duplex with the street

address numbers 2222 and 2224. N.S. and Ronnie occupied the 2222 side and Donald

Montgomery and his girlfriend occupied the 2224 side.


      N.S. testified at trial that she found appellant performing repairs in the kitchen of

the 2224 duplex. She believed he wanted to ask her a question. Appellant told N.S. to


                                            2
pull down her pants. She tried to get away but appellant pulled her back toward him.

She agreed with the prosecutor that he put his private part in her “back part,” her “butt.”

He penetrated her “just a little bit.” And it was “uncomfortable.” N.S. agreed with the

prosecutor that what appellant did to her was not something she wanted to happen.

Later in the State’s case a detective testified that when he interviewed N.S. he asked

her if appellant penetrated her anus and she answered, “yes.” On December 4, 2012, a

member of N.S.’s family reported the occurrence to police and an investigation ensued.

It appears from testimony that no sexual assault examination was performed because of

the passage of time between the report and the date of the reported occurrence.


       After N.S. testified, the court admitted without objection, as a prior consistent

statement, a written statement N.S. provided police on December 4, 2012. A detective

also read the statement to the jury. In the statement, N.S. said that on November 23,

2012, at “approximately” 11:15 a.m. appellant was inside her duplex and woke her by

tugging at her right foot. He told her to come next door and she obliged. In the duplex

next door she found appellant in the kitchen. “He told [N.S.] to turn around and pull

down [her] pants and bend over.” He did not threaten N.S. She told appellant she did

not like what he was doing because she was married to his son. N.S. stated that

appellant penetrated her but she stopped him. She added he “tried” for “about forty-five

to fifty minutes.” Appellant then said to N.S., ‘“Let’s go to your room.’” According to the

statement, N.S. returned to the bedroom of her duplex and began watching television.

Appellant arrived about ten minutes later. He lay on her bed and tried “to get romantic

with [N.S.].” This continued for “about forty-five minutes” but N.S. “didn’t let him do

anything.” N.S. then left for her neighbor’s house. The psychologist expressed the


                                             3
opinion during trial testimony that N.S.’s belief that appellant’s act lasted forty-five

minutes may or may not have been an accurate report of time and probably was not

accurate.


        Appellant’s defensive case included the testimony of Gilda Pace and her cousin

Lola O’Neal, who told the jury of their experiences with N.S. and Ronnie in 2010. Pace

and O’Neal rented rooms in their home to “mentally challenged adults who cannot live

at home.” N.S. and Ronnie lived with Pace and O’Neal for about four months in 2010.

During the couple’s stay in the home, Pace and O’Neal generally cared for N.S. They

prepared food, administered medication and reminded N.S. to take a shower and attend

to similar daily tasks. In her trial testimony, Pace agreed with defense counsel that N.S.

is a person who is easily confused. O’Neal testified to her opinion N.S. is not a truthful

person.


        Appellant also presented Montgomery as a witness. He testified that appellant

was not frequently present at the duplex. Appellant was a long-distance truck driver

and, according to Montgomery, was “usually . . . gone on the road all the time.”

Appellant’s wife collected Montgomery’s rent or checked on the 2224 duplex but

Montgomery did not see appellant and did not “really know” him because he was always

gone.       Because of appellant’s frequent absence, Montgomery said, he made some

minor repairs to the 2224 duplex himself before he moved in.              He believed a

maintenance man came by the premises to check the sewer.2




        2
        N.S.’s M.H.M.R. caseworker testified appellant was present at the duplex “on a
few occasions” when she visited N.S.

                                            4
      Montgomery also described his work schedule, and that of his girlfriend. He said

he was away from the duplex at work from 8:00 a.m. to 3:00 p.m. Monday through

Friday, and his girlfriend worked from 2:00 p.m. to 10:00 p.m., Monday through Friday.

He indicated that except for “an hour or so” he or his girlfriend was at home. He was

“always there” on weekends. Montgomery testified Ronnie lived next door but said he

lived alone. He said he first met N.S. after Ronnie vacated the 2222 duplex.


      According to Montgomery, the 2224 duplex had a keyed lock and a dead bolt

lock on the door. His girlfriend locked the house if she left before Montgomery returned

from work. At some unspecified time, after Montgomery had occupied the 2224 duplex

“a while,” one of the locks broke. Montgomery replaced it himself but did not provide

appellant a key.


      Appellant’s wife Mae Etta Haynes testified on his behalf. When asked about her

husband’s health she said he suffered with high blood pressure, high cholesterol,

COPD, and a “heart condition,” and in 2011 had prostate surgery. She could not recall

the month of surgery but stated on cross-examination it was possibly “earlier in the

year.” She further testified that for almost a year after his prostate surgery appellant

was not capable of sexual relations and, because of his heart condition, lacked stamina

and was unable to maintain an erection.        When appellant became able after the

surgery, the couple had sexual relations three or four times a year. She expressed the

opinion appellant was not capable of being “amorous sexually” for forty-five minutes.


      November 23, the date N.S. gave for appellant’s assault in her written statement,

was the Friday after Thanksgiving in 2012. In her testimony, appellant’s wife explained



                                           5
that appellant was typically home all day on Thanksgiving and he “did all the cooking.”

On the day after Thanksgiving, she related, appellant “[n]ormally . . . would have to get

ready to get on the road.”     Asked when he normally would leave, she responded,

“Normally, depending on how far he would have to go, usually a Friday, late Friday or

Saturday.” She recalled that N.S. and Ronnie joined them and other family members

for Thanksgiving in 2012.


      Appellant did not testify but introduced the business records affidavit of the

trucking company for which he drove. Attached to the affidavit were appellant’s truck

trip reports covering the period October 4, 2012 through November 30, 2012.

Immediately following the report for November 23 through November 30 was a form

entitled “trip record.” Handwritten entries on the form corresponding to the “start date”

indicated a trip began on “11-23.” Second and third entries for that date indicated

destinations in Arkansas and Tennessee were reached. Total mileage shown for the

11-23 entries was 806 miles.


      Testimony also showed N.S. attended adult daycare each Monday through

Friday. Appellant introduced business records from the daycare facility showing N.S.’s

record of attendance for the period October 1, 2012, through December 28, 2012. The

record showed N.S. was present on most days. The facility was closed on November

22 and 23.




                                            6
                                           Analysis


First Issue: Sufficiency of the Evidence


       The indictment alleged that on or about November 23, 2012, appellant

“intentionally and knowingly cause[d] the penetration of the anus of [N.S.], a person who

was then and there a disabled individual, by [appellant’s] sexual organ, without the

consent of the said [N.S.].”


       Sufficiency of the evidence is measured by the elements of the offense as

defined by the hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). In our review of sufficiency of the evidence to

support a conviction, we view all of the evidence in the light most favorable to the

verdict to determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 895

(Tex. Crim. App. 2010). This standard gives full play to the responsibility of the trier of

fact to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319. “[T]he Jackson

v. Virginia legal-sufficiency standard is the only standard that a reviewing court should

apply in determining whether the evidence is sufficient to support each element of a

criminal offense that the State is required to prove beyond a reasonable doubt.”

Brooks, 323 S.W.3d at 895.


       The trier of fact is the sole judge of the credibility of evidence and the weight to

be given it. See TEX. CODE CRIM. PROC. ANN. art. 38.04 (West 1979); Brown v. State,


                                              7
270 S.W.3d 564, 568 (Tex. Crim. App. 2008). Thus, when performing an evidentiary

sufficiency review, we may not re-evaluate the weight and credibility of the evidence

and substitute our judgment for that of the factfinder. Williams v. State, 235 S.W.3d
742, 750 (Tex. Crim. App. 2007). We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Jackson, 443
U.S. at 326; Farris v. State, 819 S.W.2d 490, 495 (Tex. Crim. App. 1990), overruled on

other grounds by Riley v. State, 889 S.W.2d 290 (Tex. Crim. App. 1993). Nonetheless,

it is our duty to make a “rigorous and proper application” of the evidentiary sufficiency

standard, one that considers all the evidence the jury heard. Brooks, 323 S.W.3d at

907.


       By his first issue, appellant generally asserts the evidence was insufficient to

support his conviction. Appellant’s argument recognizes the parameters of our

sufficiency review. He acknowledges that “N.S. set forth facts, which if believed, support

a finding of guilt.” But appellant contends that upon consideration of all the evidence

before the jury, its acceptance of N.S.’s allegations against him was not rational. Said

another way, he argues some of the evidence before the jury must have generated

reasonable doubt in the mind of a rational juror. “[H]ere,” his brief argues, “even a

reasonably pro-prosecution rational trier of fact is driven to have a reasonable doubt by

the numerous eccentricities and lack of corroboration.” This evidence, which appellant

argues “a rational trier of fact could not ignore in its determination of guilt or innocence,”

establishes he “lacked access both chronological[ly] and physical[ly]” to N.S.

Specifically, he argues, it proves he was out of town on November 23, 2012; the offense

could not have been committed at the 2224 duplex because it was occupied by


                                              8
Montgomery, and either he or his girlfriend was at home virtually all day and

Montgomery had changed the front door lock without giving appellant a key; and,

appellant’s physical condition prevented him from engaging in the conduct N.S.

described.


       Appellant’s argument effectively presents the evidence he identifies as the

equivalent of the “properly authenticated surveillance videotape” discussed in former

Presiding Judge McCormick’s dissenting opinion in Johnson v. State, 23 S.W.3d 1 (Tex.

Crim. App. 2000). The videotape, in Judge McCormick’s hypothetical, “clearly shows

that B committed the robbery.”      But the jury, accepting the store clerk’s testimony

identifying A as the robber, convicts A. Judge McCormick concluded, “It was within the

jury’s prerogative to believe the convenience store clerk and disregard the video. But

based on all the evidence the jury’s finding of guilt is not a rational finding.” Brooks, 323
S.W.3d at 907 (italics in original) (quoting Johnson, 23 S.W.3d at 15 (McCormick, P.J.,

dissenting)).


       After careful review of the record, we cannot agree that the evidence appellant

identifies, considered singly or taken together, forms the equivalent of Judge

McCormick’s hypothetical surveillance videotape. We find that, unlike the hypothetical

videotape, appellant’s evidence was not conclusive as to the facts it sought to establish

but was subject to the jury’s proper role to evaluate its credibility and weight.       See

Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008) (jury free to choose to

believe all, some or none of the evidence presented).




                                             9
      A rational juror was entitled to accept as true the psychologist’s testimony that

because of N.S.’s childlike functioning, she probably could not accurately establish

times and dates. Moreover, even if acceptance of N.S.’s testimony required that a juror

agree the offense occurred on November 23, neither his wife’s testimony nor appellant’s

trip records as a truck driver conclusively proved he could not have committed the

offense on that date. The records were admitted without objection as business records,

but they were prepared by appellant and the jury was not bound to accept them as

accurate.   Mae Etta Haynes’s testimony by no means established that appellant

departed Waco at a particular time on November 23.            Montgomery had difficulty

remembering the year he moved into the 2224 duplex. In any event, it was apparently

no earlier than the latter part of October 2012. The jury may have believed the offense

occurred before Montgomery occupied the duplex. Or, as judge of the credibility of his

testimony, it may have chosen not to accept portions of his testimony for permissible

reasons not appearing in a cold record. As well, there was no specific date provided

establishing when Montgomery replaced the front door lock at the 2224 duplex. As for

appellant’s health-related physical limitations, the evidence was admitted through his

wife. No medical evidence concerning appellant’s several maladies and their resulting

effects was offered. It was not irrational for the jury to disbelieve his wife’s testimony

that appellant was physically incapable of engaging in the charged conduct. In sum,

viewing the entire record in the light most favorable to the verdict, we conclude a

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Appellant’s first issue is overruled.




                                            10
Second Issue: Evidentiary Ruling


       By his second issue appellant generally asserts the trial court reversibly erred by

preventing him from presenting a defense. The complaint centers on the trial court’s

ruling limiting proffered testimony of Pace and O’Neal on N.S.’s ability to distinguish

fantasy from reality. Appellant divides the argument under this issue into two

components: (1) abuse of discretion under the rules of evidence,3 and (2) denial of due

process.


       At a hearing outside the jury’s presence, Pace testified to a specific instance on

which Pace “was watching TV one night, and [N.S.] came in and watched it with me.

And I was watching a program on Lifetime, and a lady on Lifetime was pregnant, and

then later in the show she had a miscarriage, and then two days later, the same, exact

thing was [N.S.]. She [claimed she] was pregnant and then she had a miscarriage. And

I told her . . . , ‘Okay. If you’ve had a miscarriage, we need to take you to the doctor to

be examined,’ and about 45 minutes later she came back and said, no, it was just her




       3
          Appellant states in his brief that because the excluded testimony dealt with the
competency of N.S. to testify and not her credibility, Rule of Evidence 608 could not be
a basis for exclusion. By the time appellant intended to offer the testimony of Pace and
O’Neal, N.S. had testified without a competency objection. Despite appellant’s use of
the term competency, we read his issue as going to N.S.’s credibility. See Escamilla v.
State, 334 S.W.3d 263, 266 (Tex. App.—San Antonio, 2010 pet. refused) (“Confusing
and inconsistent responses from a child are not reasons to determine she is
incompetent to testify; rather, they speak to the credibility of her testimony. . . . The trial
court’s role is to make the initial determination of competency, not to assess the
credibility or weight to be given the testimony” (citations omitted)); Kokes v. Angelina
College, 148 S.W.3d 384, 389 (Tex. App.—Beaumont 2004, no pet.) (“If a witness
meets the requirements of competency, though the issue may be close, the factfinder
should be allowed to hear the testimony and make the determination of how much
weight is to be given to the testimony in light of a mental infirmity”).

                                              11
menses [period].” O’Neal testified to the same incident. The trial court ruled that Pace

and O’Neal could not testify of specific instances of conduct by N.S.


       The decision to admit or exclude evidence is committed to a trial court’s

discretion. Green v. State, 934 S.W.2d 92, 101-02 (Tex. Crim. App. 1996); Montgomery

v. State, 810 S.W.2d 372, 379-80 (Tex. Crim. App. 1990). A reviewing court will not find

error with the trial court’s discretionary determination as long as the ruling was within

the “zone of reasonable disagreement.” Green, 934 S.W.2d at 102; Montgomery, 810
S.W.2d at 391 (op. on reh’g).


Admissibility under Texas Rules of Evidence


       We glean from the record of the hearing outside the presence of the jury that the

trial court relied principally on Rule of Evidence 608(b) for its ruling.     Rule 608(b)

provides: “Except for a criminal conviction under Rule 609, a party may not inquire into

or offer extrinsic evidence to prove specific instances of the witness’s conduct in order

to attack or support the witness’s character for truthfulness.” TEX. R. EVID. 608(b).


       Appellant contends the testimony of Pace and O’Neal concerning N.S.’s

pregnancy-miscarriage statement was admissible, notwithstanding the apparent

prohibition of Rule 608(b), because “evidence that calls into question the complainant’s

ability ‘to separate fantasy from reality’ is admissible under Rule 608(b) to impeach a

complainant’s credibility.” Appellant relies heavily on State v. Moreno, 297 S.W.3d 512

(Tex. App.—Houston [14th Dist.] 2009, pet. refused), and argues the testimony he

proffered but the trial court excluded is “virtually indistinguishable” from that found

admissible in Moreno. We do not agree.


                                            12
      Moreno involved the State’s appeal of the trial court’s grant of a new trial after his

conviction of aggravated sexual assault of a twelve-year-old complainant. Id. at 515.

The defendant Moreno’s motion for new trial was based in part on his complaint he was

unable to cross-examine the complainant with records from her psychiatric treatment

after her outcry because the records were not admitted until the punishment phase of

his trial. Id. at 522. On the State’s appeal, the appellate court addressed the State’s

argument that the records would not have been admissible at the guilt-innocence phase

of trial, under rule 608(b). Id. at 522-23. It concluded the records would have been

admissible had they been offered. Id. at 524.


      The evidence the court found would have been admissible included counseling

records from the complainant’s inpatient and outpatient mental health treatment during

the months after her outcry.    Id. at 517.      The records included a therapist’s notes

reporting such findings as “the complainant’s grasp of reality and her imagination are

‘very much confused in her mind.’” The complainant “also admitted that she thought

she had inappropriately touched others including her five-year-old brother and a cousin .

. .” but “reports state that ‘Each of these persons are shocked and report no such

events.’” The records reported statements by the complainant’s mother and stepfather

that “since reporting the sexual assault by appellee the complainant could not

‘distinguish between what is imagined and what is reality.’” Id. at 518. The court also

described the complainant’s mother’s punishment phase testimony, during which she

referred to the complainant’s reported statement regarding “sex with her grandmother’s

dog” as “a little 12 year old girl having some [weird] fantasy.” She also agreed her




                                            13
daughter’s “weird fantasies” could have included her allegation against Moreno. Id. at

518.


       The court found the treatment records addressed the complainant’s mental state

and “directly addressed her inability to separate fantasy from reality.” It found they

would have been admissible under rule 608(b) “to impeach the complainant’s

credibility.” Id. at 524.


       Rule 608(b) prohibits the introduction of evidence of specific instances of conduct

to attack a witness’s credibility. TEX. R. EVID. 608.4 Cases finding evidence of the

mental capacity of a witness admissible as impeachment evidence despite the

prohibition of rule 608(b) have required that the proponent show the witness’s purported

impairment or disability would affect the witness’s credibility. See, e.g., Perry v. State,

236 S.W.3d 859, 865 (Tex. App.—Texarkana 2007, no pet.) (cross-examination of

State’s witness to show witness has suffered recent illness or disturbance is proper,

“provided that such mental illness or disturbance is such that it might tend to reflect on

the witness’ credibility”) (citing Virts v. State, 739 S.W.2d 25, 30 (Tex. Crim. App.

1987)); Scott v. State, 162 S.W.3d 397, 401-02 (Tex. App.—Beaumont 2005, pet. ref’d)

(witness with history of repeated admissions to mental hospitals and medication; no

abuse of discretion to exclude evidence which showed witness’s condition was ongoing

because nothing admitted to prove his condition affected his credibility regarding events

to which he testified).     The court in Moreno found Scott, among other cases,


       4
          See generally Shutz v. State, 957 S.W.2d 52, 69 (Tex. Crim. App. 1997)
(evidence of manipulation and fantasy, whether relating to mental capacity or moral
disposition, should be analyzed under same rules that govern evidence of truthful or
untruthful character).

                                            14
distinguishable from its case “in that the medical records sought to be introduced here

bear directly on the complainant’s credibility.” 297 S.W.3d at 523. The Moreno court’s

conclusion is not surprising, given the treatment records’ expression of the

complainant’s own reports of “not remembering what really happened versus what she

thought may have happened,” and of her “feelings” and thoughts regarding other events

that either did not occur, or may not have occurred, id. at 517, coupled with their

expression of the therapist’s opinion regarding the complainant’s confused grasp of

reality and her imagination. Id. at 518.


       The single specific instance of conduct by N.S. that appellant sought to present

to the jury through the lay testimony of O’Neal and Pace5 cannot be compared with the

medical records found admissible in Moreno. Evidence of the pregnancy-miscarriage

incident might impinge N.S.’s credibility but there is no evidence showing her conduct

on that occasion was the product of an ongoing mental disorder. The story thus was no

more than a specific instance of untruthful conduct offered to attack N.S.’s credibility.

Its admission was expressly forbidden by Rule 608(b). See Scott, 162 S.W.3d at 401-

02. We find no abuse of discretion by the trial court in its challenged ruling.


Constitutional Challenge


       Appellant also argues that if Rule of Evidence 608 operated to limit the testimony

of Pace and O’Neal as the court ruled, it denied him his constitutional right to present a

defense. He discusses such authority as Rock v. Arkansas, 483 U.S. 44, 51, 107 S. Ct.
5
         O’Neal and Pace described their training and experiences as licensed
vocational nurses. Appellant made clear to the trial court he was not offering them as
expert witnesses.

                                             15
2704, 97 L. Ed. 2d 37 (1987) (finding state evidentiary rule prohibiting hypnotically

refreshed testimony violated defendant’s right to testify in her own behalf); Chambers v.

Mississippi, 410 U.S. 284, 302, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973) (invalidating

state evidentiary rule that abridged defendant’s right to present witnesses in defense);

and Potier v. State, 68 S.W.3d 657, 665 (Tex. Crim. App. 2002) (discussing Rock,

Chambers and related cases with respect to application of Texas harmless-error rules).


       The State contends appellant’s constitutional argument was not preserved for our

review.   In the course of appellant’s argument at the hearing outside the jury’s

presence, he asserted to the court that “by excluding this evidence, you are excluding

evidence that is the keystone to our defense.” The court answered by noting that the

evidence “still has to meet the Rules of Evidence.” Appellant responded by asserting

the proffered evidence “does meet the Rules of Evidence, in our opinion, and we think

that this is reversible error to exclude the keystone to our defense . . . .” Later pressed

by the court to identify a rule of evidence supporting the testimony’s admission,

appellant referred to rules 701, 702 and 703.


       By appellant’s reference to the proffered evidence as the “keystone” of his

defense, he did not explicitly tell the court he was contending he was constitutionally

entitled to bring the evidence before the jury, rules of evidence notwithstanding, and we

see in the record no indication the trial court understood appellant to be making such an

argument. See TEX. R. APP. P. 33.1(a) (requiring timely and specific request); Reyna v.

State, 168 S.W.3d 173, 179 (Tex. Crim. App. 2005) (Confrontation Clause argument not

clearly articulated, thus not presented to trial court); Mendez v. State, 138 S.W.3d 334,

342 (Tex. Crim. App. 2004) (excepting systemic requirements and waivable-only rights,

                                            16
all complaints, whether constitutional, statutory, or otherwise, forfeited by failure to meet

preservation requirements).     We agree with the State’s contention that appellant’s

constitutional complaint was not preserved.


       Appellant’s second issue is overruled.


                                        Conclusion


       Having overruled appellant’s two issues, we affirm the judgment of the trial court.




                                                         James T. Campbell
                                                            Justice


Do not publish.




                                             17